Case 8:19-cr-00381-GJH Document 12 Filed 07/26/19 Page 1 of 2
vn ED a TEREE
_______-LODEED _RECERED

JUL 2 6 2019

AT @AEonBT

CLEP U.S. DSTRICT ORT

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES OF AMERICA ae CROTRICT OF BARAND
v. : CRIMINAL NO. 19-MJ-2097-TMD
JAMES ROBERT DORSEY III
...0Oo...
GOVERNMENT?’S EXHIBIT LIST
Ex. Description Identified Admitted
No.
1 | Photograph from May 7, 2019 of Vehicle Collision JUL 2 6 2019 JUL 2 6 2019
2 | Photograph from May 7, 2019 of Defendant’s Pant Leg JUL 2 6 2019 JUL 2 6 2019
3 | Photograph from May 7, 2019 of Defendant’s Pant Leg JU
with Firearm L 26 201g JUL 2 6 2019
4 | Photograph from May 7, 2019 of Partially Unzipped Bag | JUL 2 6 2019 JUL 2 6 2019
5 | Photograph from May 7, 2019 of Partially Unzipped Bag
(Close-Up) JUL 2 6 2019 JUL 2 6 2019
6 | Photograph from May 7, 2019 of Contraband Recovered JUL 2 6 2019 JUL 2 6 2019
7 | Photograph from July 25, 2019 of White Mercedes Benz
‘Clan “ | JUL 262019 | JUL 26 2019
S-Class
8 | Photograph from July 25, 2019 of Front Passenger Seat of JUL 2 6 2019 JUL 2 6 2019
Mercedes Benz
9 | Photograph from July 25, 2019 of Defendant’s MD
Identification Card and Credit Cards JUL 2 6 2019 JUL 2 6 2019
10 | Photograph from July 25, 2019 of Back Seat of Mercedes JUL 2.6 2019 JUL 26 2019
Benz with White Trash Bag
11 | Photograph from July 25, 2019 of Back Seat of Mercedes | - r
Benz with White Trash Bag (Open Bag) SUL 2 6 2019 JUL 2 6 2019
12 | Photograph from July 25, 2019 of Center Console JUL 2 6 2019 JUL 2 6 2019
13. | Photograph from July 25, 2019 of Loaded Firearm in JUL 2 6 2019 JUL 2 6 2019
Center Console

 

 

 

 

 

 

 
Case 8:19-cr-00381-GJH Document 12 Filed 07/26/19 Page 2 of 2

 

 

 

 

Ex. Description Identified Admitted
No.
14 | Photograph from July 25, 2019 of Loaded Firearm with > JUL BE 2018
Magazine JUL 2 62019 é
15 | Photograph from July 25, 2019 of Loaded Magazine from
Firearm JUL 2 6 2019 JUL 2 6 2019
16 | Photograph from July 25, 2019 of Loaded Round in JUL 26 2019 JUL 2.6 2019

Chamber of Firearm

 

 

 

 

 

 

 

 

 

 

 

 
